This is an appeal from a decree of Judge Dennis and from an order of reference made by his Honor Judge Townsend in the cause. The sixth exception was withdrawn at the hearing.
We have a concurring finding of fact by the Master and Circuit Judge. I see no error on the part of Judge Townsend in the order of reference.
It has been repeatedly held by this Court that it is incumbent on the appellant to satisfy this Court of error, and that this Court will not disturb the finding of the Circuit Court unless the preponderance of the evidence is against his finding. In this case appellants have failed to do this. I am satisfied with the decree of Judge Dennis, and think that all exceptions should be overruled and judgment affirmed.